Case 2:19-cv-14465-SDW-LDW Document 13-16 Filed 11/26/19 Page 1 of 10 PagelD: 662

Batista, Diana

From: J Warshaw <jwarshaw@warshawlawfirm.com>

Sent: Wednesday, April 04, 2018 8.07 PM

To: Batista, Diana

Ce: Jodi Howlett

Subject: Fwd: IEP Recordings F.H. and M.H. v. West Morris -FURTHER OPPOSITION TO
RESPONDENT'S MOTION IN LIMINE

Attachments: tep_recording2b.mp3

Diana, | furtherance of our opposition to Respondent's motion in limine, | am attaching through two emails a recording
of the May 16, 2017 IEP meeting wherein { attended. This recordings show that Dr. David Leigh was the one who
brought up the Purnell School to my clients and said it was a good option to consider for J.H. This further supports our
position that even though the child study team made their predetermined unilateral decision to classify J.H. as
emotionally disturbed, this decision cannot be looked at in a bubble because even at the second IEP meeting where
counsel was present, the director of special education told my clients to go look at the Purnell School because they had a
peer group there and it was different than the other schools they were considering. This shows that despite counsels
ridiculous arguments, her client at that time, as that was his last day as the director before he retired, was willing to look
at the Purnell School for J.H. My clients have reserved their right to present additional evidence if needed at the due
process hearing. We intend to present these recordings as well as Exhibit 51. | am sending the Court two separate emails
with the first and second part of the meeting recorded. Thank you. Julie Warshaw

Julie Warshaw, Esq

WARSHAW LAW FIRM, LLC

266 King George Road, Suite C2
Warren, NJ 07059

(973) 433-2121, Fax (973) 439-1047
jwarshaw@warshawlawfirm.com

www. warshawlawfirm.com

The information contained in this e-mail message is intended only for the confidential use of the recipient(s) named above. This
message is privileged and confidential. If the receiver of this message is net the intended recipient or an agent responsible

for delivering it to the intended recipient, you are hereby notified that you have received this document in error and that any review,
dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in error, please
notify us immediately by e-mail, and delete the original message. The sender confirms that Warshaw Law Firm, LLC shall not

be responsible if this e-mail message is used for any indecent, unsolicited or illegal purposes, which is in violation of any existing law
and the same shall solely be the responsibility of the sender and that Warshaw Law Firm, LLC shall at all times be indemnified of any
civil and/or criminal liabilities or consequences therefrom.
Case 2:19-cv-14465-SDW-LDW Document 13-16 Filed 11/26/19 Page 2 of 10 PagelD: 663

Batista, Diana

From: J Warshaw <jwarshaw@warshawlawfirm.com>

Sent: Wednesday, April 04, 2018 8:09 PM

To: Batista, Diana

Ce: Jodi Howlett

Subject: Fwd: [EP Recordings F.H. and M.H. v. West Morris - PETITIONERS’ CONTINUED
OPPOSITION TO RESPONDENT'S MOTION IN LIMINE

Attachments: iep_recording2b.mp3

Diana, Here is the second email of the second part of the IEP meeting in this case. The end of the tape is Dr. David Leigh
talking about how my clients should go see the Purnell School. Thank you. Julie Warshaw

Julie Warshaw, Esq.

WARSHAW LAW FIRM, LLC

266 King George Road, Suite C2
Warren, NJ 07059

(973) 433-2121, Fax (973) 439-1047
iwarshaw@warshawlawfirm.com

www. warshawlawfirm.com

The information contained in this e-mail message is intended only for the confidential use of the recipient(s) named above. This
message is privileged and confidential. If the receiver of this message is not the intended recipient or an agent responsible

for delivering it fo the intended recipient, you are hereby notified that you have received this document in error and that any review,
dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in error, please
notify us immediately by e-mail, and delete the original message. The sender confirms that Warshaw Law Firm, LLC shall not

be responsible if this e-mail message is used for any indecent, unsolicited or illegal purposes, which is in violation of any existing law
and the same shall solely be the responsibility of the sender and that Warshaw Law Firm, LLC shall at all times be indemnified of any
civil and/or criminal liabilities or consequences therefrom.
Case 2:19-cv-14465-SDW-LDW Document 13-16 Filed 11/26/19 Page 3 of 10 PagelD: 664

Batista, Diana

From: J Warshaw <jwarshaw@warshawlawfirm.com>

Sent: Wednesday, April 04, 2018 8:08 PM

To: Batista, Diana

Ce: Jodi Howlett

Subject: Fwd: IEP Recordings F.H. and M.H. v. West Morris - PETITIONERS' CONTINUED
OPPOSITION TO RESPONDENT'S MOTION IN LIMINE

Attachments: iep_recording2b.mp3

Diana, Here is the second email of the second part of the IEP meeting in this case. The end of the tape is Dr. David Leigh
talking about how my clients should go see the Purnell School. Thank you. Julie Warshaw

Julie Warshaw, Esq.

WARSHAW LAW FIRM, LLC

266 King George Road, Suite C2
Warren, NJ 07059

(973) 433-2121, Fax (973) 439-1047
jwarshaw@warshawlawfirm.com

www. warshawlawfirm.com

The information contained in this e-mail message is intended only for the confidential use of the recipient{s} named above. This
message is privileged and confidential. If the receiver of this message is not the intended recipient or an agent responsible

for delivering it to the intended recipient, you are hereby notified that you have received this document in error and that any review,
dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in error, please
notify us immediately by e-mail, and delete the original message. The sender confirms that Warshaw Law Firm, LLC shall not

be responsible if this e-mail message is used for any indecent, unsolicited or illegal purposes, which is in violation of any existing law
and the same shall solely be the responsibility of the sender and that Warshaw Law Firm, LLC shall at all times be indemnified of any
civil and/or criminal liabilities or consequences therefrom.
04 2018SO205PM c Watshae SLED VirrL BYG43H04¢UmMent 13-16 Filgajel 1/26/19 Page 4 of 10 PagelD: 665

+

WARSHAW LAW FIRM, LLC

266 King George Road, Suite C2
Warren, New Jersey 07059
Phone: (973) 433-2121
Julle M.W. Warshaw, Esq. *~* Fax: (973) 439-1047

Caryn Fitzgerald, Esq. *~ iwarshaw@warshawlawfirm.com
Of Counsel: cli warshawlawfirm.com
David B, Warshaw, Esq. *~* www. warshawlawfirm.com

April 4, 2018

Via Facsimile (973) 648-6124
Honorable Thomas Betancourt, A.L.].
33 Washington Street, 7% Floor
Newark, New Jersey 07102

Licensed in New Jersey“
Licensed in New York ~
Licensed in Massachusetts *
Licensed in Pennsylva

 

Re: F.H. and M.H. o/b/o J.H. v. West Morris Regional High School Board of Education

OAL Docket No.: EDS 10706-2017 N
Agency Ref. No.: 2017-26311

PETITIONERS’ OPPOSITION TO RESPONDENT'S MOTION IN LIMINE

Dear Judge Betancourt:

This office represents the Petitioners in the above captioned matter. Please accep
this letter brief in lieu of a more formal brief in opposition to Respondent's motion in
limine filed today. As Your Honor is aware, [ have been requesting a conference call with:

the Court since March 27, 2018. We have had two calls scheduled which were cancelled. I

am again requesting a conference call with the Court.

TT

Petitioners do not agree with any of the characteristics and alleged facts set forthiin

Respondent's brief and shall rely solely upon the facts as set forth in Petitioners’ Amended

Due Process action as well as in prior submitted briefs including Petitioners’ March 14,

2018 jetter brief.

in my March 27, 2018 letter to this Court, I indicated that the Respondent had failed

to answer any of our discovery requests and they failed to provide any of the documents

and information we requested. In fact, | had to send OPRA requests to the district in

 
Apr 04 2018S O2a5RM c Watshae SLawD Hien DIS43HOCUMent 13-16 Fipagel 2/26/19 Page 5 of 10 PagelD: 666

addition to my discovery document requests and my client having signed an authorizatio
on November 3, 2017, for the release of their daughter's student records, and to date, the
majority of my OPRA requests were denied and J still do not have the information I |
requested and am entitled to receive. Due to the prejudicial nature of such and the limits it
puts on my clients to put forth their entire case, | am again respectfully requesting that
Respondent's Answer be stricken and that they are prevented from putting forth any
evidence at the time of the due process hearing scheduled for April 9, 2018.

This afternoon, [ received Respondent's motion in limine to limit the scope of my |
clients’ case and to prevent our experts from testifying at the due process hearing. This
motion is completely baseless, frivolous, and cannot be substantiated and must be denie .

First, the snapshot rule does not apply in this case. The issues in this case are mo
than what the district chose to look at, at the time that they determined that J.H. was
allegedly emotionally disturbed. The district completely missed J.H.'s specific learning
disability at the moment in time that they incorrectly tried to classify her. [f this Court was
only going to look at that moment in time, then clearly the Court could conclude that the
IEP was predetermined by the school district as no changes could ever be made and that
was the school district's proposal, without any input from the Petitioners. Predetermined
IEP’s are not allowed and violate Petitioners’ rights to be a member of the child study team
and that the [EP is a working document and not set in stone. Based on this alone, the
Respondent's motion in limine should be denied.

Additionally, it is clear that this Court agreed with Petitioners that there were other

relevant issues that needed to be included in the case because it granted Petitioners’

 

motion to amend the Due Process Complaint to include the findings of the independent |
Apr 04 2Qt8sO225PU cyanshay6 4ayDiara BRAASIINAUment 13-16 Fikaae19/26/19 Page 6 of 10 PagelD: 667

experts’ reports, which the Respondent now claims should not he in the case. Respondents
did not object to Petitioners’ motion to amend at that time and cannot now assert this
argument just because the evidence does not support their position.

Second, Respondent school district now wants to exclude their own
independent evaluation reports because now they claim that they did not have this
information at the time that they determined J.H. was allegedly emotionally disturbed.
However, once the district did have these reports, they had an affirmative duty to amend
the JEP, call an JEP meeting, propose a different classification based on the independent
findings, at least consider the independent findings, and to propose a different placement.

The school district did not take any of these steps. This further supports that the district

i

did not take into consideration all of available information that they had at their disposaljto
properly classify and place J.H. based on her actual and unique needs. Respondent is now

admitting through its motion that they did not, would not, and will not even now conside

“|

the independent expert report findings and that those should not be in the case. That is
completely nonsensical. Respondent's position is simply not true.

The district received and paid for the independent expert reports from Dr. Natalie

—_

Schuberth and Dr. Ellen Platt. They both were available to the school district and they hac
their findings. Further, there was plenty of time for the school district to hold another IER
meeting after receipt of the independent evaluation reports were received but the district

chose not to hold one. The district choice not to amend the [EP. The district chose not to

change the proposed classification, despite knowing for more than five months before the
start of the 2017-2018 school year that Petitioners did not agree to this classification. The

district chose not to propose a different educational placement for J.H. even after they

 
Apr 04 2018 A2557h1 (Warshas Sap TnL BRA Hetument 13-16 Fik=8°14/26/19 Page 7 of 10 PagelD: 668

received the independent evaluation reports. In mid-September after school had already
started, the district unilaterally chose to instead only determine that J.H. would be a general
education student with an outdated unsigned 504 Plan after the 2017-2018 school year
already had begun. There was no input from the Petitioners as to this 504 Plan for the
2017-2018 school year. The snap shot rule would not look at all of these opportunities that
the district had to try to work something out with Petitioners. The snapshot rule would not
take into account any of the issues this Court already determined were relevant to be part
of this case when the Court granted Petitioners’ motion to amend their Due Process
Complaint. Respondent's motion in limine must be denied.

The district also wants to prevent Petitioner from bringing in information and

 

 

emails between them and the district requesting that they have another JEP meeting, that
they try to work out a solution rather than having to place JH at an alternate school. |
Respondents want to bar all of Petitioners’ evidence to show that they were trying to work
with the district but the district failed to do its job. This motion is merely a feeble attem

by Respondents to try to bar any evidence that does not support their narrow position that
at the exact moment in time that they predetermined, without any input from Petitioners|
and without any substantiating evidence, that J.H. should be classified as Emotionally
Disturbed, placing her in a behavioral class in a large crowded high school. The IEP process
is fluid as children are not stagnant. The district now tries to support their position by
eliminating all relevant facts that they failed to consider and should have considered. They

had plenty of time to change the IEP and they failed to do so. They cannot benefit now from

their blunders.

 
Spr 04 2018. O2331S1 Warshay sep in BA Betiment 13-16 FiRM& 2/26/19 Page 8 of 10 PagelD: 669

Third, the district has argued to this Court a few times that Petitioners did not
produce any discovery. That again is a blatant lie. Respondents NEVER sent discovery
requests to Petitioners. The only request that Respondents sent to Petitioners was a
“Consent for Observation and Authorization for Release and Exchange of Information” to
have documents released from the Purnell School, which Petitioners signed on October 17,
2017. Attached to my letter to the Court dated February 21, 2018, I voluntarily sent
information to Respondent in good faith, despite never having been requested. Now,
because Petitioners produce that same information under the 5-day rule that was never
requested, suddenly it should be excluded? That is not the law and Respondent's motion in
limine must be denied. Respondent cannot benefit from their own mistakes.

Dr. Hanna’s report is a follow up to Dr. Natalie Schuberth’s report, which
recommends that there be follow up for her hearing issue. Dr. Hanna confirmed in his letter
that J.H. has issues with her hearing sensitivity. The other exhibits Respondent attempts to
bar are records that they already have had and were from J.H.’s therapist from August 17,
2017, a letter submitted to the district in plenty of time for the district to hald another IE
meeting, to amend the IEP, to change their proposed placement, etc. The district is also |
attempting to bar information from the Purnell School which was produced to cespndel
and is relevant as to whether or not their placement met J.H.'s needs.

At no time did the Petitioner ever agree to have this case limited to that very
moment in time where the school district mistakenly pre-determined J.H. was emotionally
disturbed and needed a behavioral program. Even the former director of special services|

did not support this placement proposal and indicated that the Purnell School would be 4

good choice.
Apr 04 2018. <BAS5PY. Warpharg day iL PAASSIRG ment 13-16 FiaP19/26/19 Page 9 of 10 PagelD: 670
|
Respondent continues to argue that the district cannot be held to have known |
information that they did not have during their decision-making process. However, they |
had the information about a specific learning disability and chose to ignore it. The decisidn-
making process takes time and since they themselves paid for and agreed to have
independent evaluations done, they must be taken into consideration, A new IEP meeting
should have been held to consider and incorporate the findings of the independent
evaluators, Otherwise, what would be the point of having independent evaluations? Using
Respondent's logic, ifa school district predetermines an IEP, classification and placement
and then something changes, no student could ever change an IEP once the school district
predetermines what it should be? That makes no sense and is a frivolous argument.
Respondent is again incorrect when they argue that the information submitted that
Petitioners are entitled to have considered in this case were submitted only for tigation!
purposes. That is again not true. Respondent paid for and authorized independent
evaluations and now they are trying to exclude them because they claim Petitioner
submitted them for litigation purposes only? Again, this is a frivolous and nonsensical
argument. Petitioners respectfully request that Respondent's misguided and untrue motfon
be denied and Petitioners respectfully request that they be awarded counsel fees for erie
to respond to sucha frivolous and desperate motion. Petitioners respectfully request that
Respondent's Answer be stricken and that they be barred from presenting all of their |
evidence in this case for their failures to respond to any discovery requests and to the i
signed authorizations from Petitioners for release of records. Petitioners also respectfully

request that they be allowed to present their entire case as it is relevant to their claims ab

set forth in their amended due process action.
Apr 04 2618; O56EM Warbass lam ATT APB Aiment 13-16 Fil@’41/26/19 Page 10 of 10 PagelD: 671

Respectfully Submitte:

   
   

 

ie Warshaw, Esq.

JW/
cc: Jodi Howlett, Esq. (Via email)

F.H. and M.H. i

 

 
